PER CURIAM.
There are pending in this court two appeals from the District Court for the Eastern District of New York. 4 F. Supp. 298, 303. The first is from the denial of an application made by the defendant in this cause, involving the validity and infringement of patent No. 1,673,727, wherein the defendant here was held to be an infringer, and in which cause the defendant subsequently moved in the District Court for an injunction restraining the plaintiff from an alleged misuse of the decision of this court in competing for business against the defendant.
The second appeal is another suit between the same parties which charges the defendant with an infringement of the same patent by reason of the sale by it of another type of lighter manufactured by it and wherein it was held the defendant did not infringe.
This motion is made in advance of the hearings of sueh appeals seeking to restrain the defendant from alleged misrepresentations made to the trade as to the scope and effect of the decisions of the courts rendered in the suit now the first above-mentioned appeal. The alleged misrepresentations take the form of written and verbal statements made to the trade by salesmen and by the plaintiff.
' We will deny the motion for an injunction, but take this occasion to state that statements regarding the decisions of the lower court and of this court might well be held in restraint until the appeals are heard or, at most, should correctly represent what was decided.
Motion denied.